—Order of disposition, Family Court, Bronx County (Cira Martinez, J.), entered on or about November 12, 1997, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed acts which, if committed by an adult, would constitute the crimes of promoting prison contraband in the second degree, and placed him with the Division for Youth for a period of 12 months, unanimously affirmed, without costs.
The fact-finding determination was based on legally sufficient evidence and was not against the weight of the evidence (People v Acosta, 80 NY2d 665; People v Bleakley, 69 NY2d 490). There was ample evidence from which the court could have inferred that appellant knowingly and unlawfully introduced marihuana into a detention center, and we do not find any plausible innocent explanation for the presence of marihuana in appellant’s clothing. Concur — Sullivan, J. P., Rosenberger, Wallach, Mazzarelli and Andrias, JJ.